Burnham Investors Trust Secretary’s Certificate I, Michael E. Barna, Secretary of the Burnham Investors Trust (the “Trust”), hereby certify on behalf of the Trust as follows: 1. Submitted herewith is a copy of the most recent Fidelity Bond (the “Bond”) procured by the Trust, in the amount of $1,000,000 and in the form required by Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”). 2. Attached hereto as Exhibit A, is a copy of resolutions approving the form and amount of the Bond, unanimously adopted by the Board of Trustees of the Trust, including a majority of such Trustees who are not “interested persons,” as defined in the 1940 Act, of the Trust, at their meeting on August 14, 2008. 3. The premium with respect to the Bond has been paid for the period from approximately July 1, 2008 to July 1, 4. The Board of Trustees of the Trust satisfies the fund governance standards defined in Rule 0-1(a)(7) of the 1940 Act. /s/ Michael E.
